Ed. F. McFaddin, Justice, dissenting. I think the holding of the Majority in the present case is in direct conflict with our holding in State ex rel Publicity & Parks Comm. v. Earl, 233 Ark. 348, 345 S. W. 2d 20. In that case, as here, land adjacent to an airport was being taken for the protection of the planes entering and leaving the airport; and we held in that case that the landowner was entitled to recover the full value of the land for the easement taken. I copy from that opinion: “Appellant states that ‘The court erred in fixing the valuation of the easement as if it were a taking in fee.’ It will be recalled that appellant sought to obtain a fee in the 350-foot strip of land to be used for a runway, but asked for only a permanent easement as to the 400-foot strip on each side of the said runway. The trial court concluded that appellant’s use of the said strip destroyed permanently all use and benefit to appellees, and therefore that appellees should be paid full value. After careful consideration we have concluded that the trial court was correct. Although the exact issue here presented has never been passed on by our court we do find support for the trial court’s determination in the case of Baucum v. Arkansas Power & Light Co., 179 Ark. 154, 15 S. W. 2d 399; Texas Illinois Natural Gas Pipeline Co. v. Lawhon, 220 Ark. 932, 251 S. W. 2d 477; and Arkansas Power & Light Co. v. Morris, 221 Ark. 576, 254 S. W. 2d 684. In the Baucum case above cited, we find this statement: ‘We adopt the view of the Supreme Court of Tennessee in the case of Kentucky-Tennessee Light & Power Co. v. Beard, 152 Tenn. 348, 277 S. W. 889 where it was held, after a review of the authorities (which we do not repeat), that where an electric light and power company, in condemnation proceedings, acquired a permanent easement across the land of another, it became liable for the full value of the right-of-way as if the fee had been taken. ’ In the Lawhon case above cited this court said: ‘Under the law of this State, the owner of land is entitled to be paid the full value of the land embraced within the right-of-way easement, as if the fee had been taken even though the landowner, after the pipe line was constructed, had the right to continue using the surface of the right-of-way for farming or other purposes not inconsistent with the use of the easement.’ ” The Majority attempts to distinguish the Earl case from the present case by inferring that there is only a “small taking” of the use of the land in the case at bar. I consider the taking in the present case to be as great as was the taking in the Earl case. In Section 5 of the Municipal Ordinance1 of the City of West Memphis there is a restriction in the nse of the appellants’ land. In Section 6 of the Ordinance2 the City has the right to go on the land of the appellants at any time it desires and install and maintain markers and lights for the protection of planes entering or taking off from the West Memphis Airport. In Section 7 of the West Memphis Ordinance3 the landowners are forbidden to make any material change in the use of the land by erection of structures or growth of trees. With all of these provisions in the West Memphis Ordinance, I think the jury should have been allowed to find: (a) Avhat portion of the use of the appellants’ property Avas fully taken; and (b) the value of the fee of such portion so fully taken. The only way I can harmonize our holdings in the Earl case and the previous cases would be on the basis of the full value of the land for the easement taken. Therefore I dissent from the Majority in the case at bar.  Seetion 5 reads: “Use Restrictions — Notwithstanding any *>ther provisions of this ordinance, no use may be made of land within any zone established by this ordinance in such a manner as to create electrical interference with radio communication between the airport and aircraft, make it difficult for flyers to distinguish between airport lights and others, result in glare in the eyes of flyers using the airport, impair visibility in the vicinity of the airport, or otherwise endanger the landing, taking-off or maneuvering of aircraft.”    Section 6 reads: “(b) Marking and lighting — Notwithstanding the preceding provisions of this section, the owner of any nonconforming structure or tree is hereby required to permit the in» stallation, operation, and maintenance thereon of such markers and lights as shall be deemed necessary by the West Memphis Airport Commission to indicate to the operators of aircraft in the vicinity of the airport, the presence of such airport hazards. Such markers and lights shall be installed, operated, and maintained at the expense of the West Memphis Airport Commission.”    Section 7 reads: “(a) Future Uses. Except as specifically provided in paragraphs 1, 2 and 3 hereunder, no material change shall be made in the use of land and no structure or tree shall be erected, altered, planted or otherwise established in any zone hereby created unless a permit therefor shall have been applied for and granted. Each application for a permit shall indicate the purpose for which the permit is desired, with sufficient particularity to permit it to be determined whether the resulting use, structure or tree would conform to the regulations herein prescribed. If such determination is in the affirmative, the permit shall be granted.”